COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-07-042-CV





MYLES H. PENNINGTON	APPELLANT



V.



LARRY C. ZAPALAC	APPELLEE



------------



FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Myles H. Pennington attempts to appeal the trial court’s judgment in favor of Appellee Larry C. Zapalac.  Because Appellant’s notice of appeal was not timely filed, we dismiss the appeal for want of jurisdiction.

The trial court signed the judgment on October 25, 2006.  Appellant filed a timely motion for new trial; therefore, the notice of appeal was due on January 23, 2007, but was not filed until January 25, 2007.

Because Appellant’s notice of appeal appeared untimely, we notified him on February 8, 2007, of our concern that this court may not have jurisdiction over the appeal and informed him that unless he or any party desiring to continue the appeal filed with the court a response showing a reasonable explanation for the late filing of the notice of appeal, this appeal would be dismissed for want of jurisdiction.  
See
 
Tex. R. App. P.
 10.5(b), 26.3(b), 42.3(a).  We have received no response.

The times for filing a notice of appeal are jurisdictional in this court, and absent a timely filed notice of appeal or an extension request, we must dismiss the appeal.  
See
 
Tex. R. App. P.
 25.1(b), 26.3; 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997).  Because Appellant’s notice of appeal was not timely  filed and he has provided no explanation for the late filing, we dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a), 43.2(f).

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  March 22, 2007	

FOOTNOTES
1:See
 
Tex. R. App. P. 
47.4.